Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
This communication is in response to the application filed on 10/24/2019.
An Examiner’s Amendment to the record appears below. Authorization to discuss the Examiner’s Amendment with Applicant was given to examiner by Primary Examiner Brian Whipple. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Ronald L. Haner (Reg. No. 66,318) on 02/26/2021; see attached interview summary form. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1. (Currently Amended) A device management system for tracking and managing one or more devices within one or more dynamic networks using a unique identifier, the device management system comprising:
a memory unit that stores a database and a set of instructions, wherein the database comprises at least one of (i) a Unique Identification (ID) associated with the one or more devices, (ii) a Unique Internet Protocol (IP) address associated with the one or more dynamic networks; and
a processor that executes the set of instructions and is configured to:
 obtain (i) information associated with one or more devices that are communicated 
generate a unique identification (ID) for each device that is communicated with the first dynamic network from one or more dynamic networks, using a certificate that corresponds to each device;
identify switching in the IP address of the one or more devices within the one or more dynamic networks by analyzing a configuration of the unique ID of the one or more devices with an IP address of the one or more dynamic networks;
generate a report for actions performed on one or more devices at periodical instance by analyzing the switching in the IP address of the one or more devices within the one or more dynamic networks: and 
enable an admin or a user to track and manage the one or more devices within the one or more dynamic networks by providing an alert based on the instances performed on each device.

2. (Original) The system of claim 1, wherein the processor is configured to automatically update the workflow for the device that is switched when the unique ID of the switched device is configured with a new IP address.

3. (Original)	The system of claim 1, wherein said information associated with the one or more devices comprises at least one of device name, a device locality, a device state or a device certificate.


5. (Original)	The system of claim 1, wherein the processor is configured to map the actions of each device to generate the report, wherein the processor is configured to enable the admin or user to access the generated report using the user interface to track and manage the one or more devices configured in the one or more dynamic networks.

6. (Original) The system of claim 1, wherein the processor is configured to automatically generate a workflow to update security policies based on a new IP address of the one or more devices when the unique ID of the one or more devices is switched within the one or more dynamic networks.

7. (Currently Amended)	A method for tracking and managing one or more devices within one or more dynamic networks using a unique identifier using a device management system, said method comprising:	
obtaining (i) information associated with the one or more devices that are communicated with a first dynamic network from the one or more dynamic networks, (ii) a unique Internet Protocol (IP) address associated with the one or more dynamic networks;

identifying a switching in the IP address of a device within the at least one dynamic network of by analyzing a configuration of the unique ID of each device with at least one of an IP address of the one or more dynamic networks;
	generating a report for actions performed on one or more devices at the periodical interval by analyzing the switching in the IP address of the one or more devices within the one or more dynamic networks; and
enabling an admin or a user to track and manage the one or more devices within the one or more dynamic networks by providing an alert based on the instances performed on each device.

8. (Original) The method of claim 7, wherein the method comprises enabling the admin or the user, using the user interface, to generate the unique ID of the device based on the certificate of the device and the IP address of the dynamic network that the device connects with.

9. (Original) The method of claim 7, wherein the method comprises mapping the actions of each device to generate the report and enabling the admin or user to access the generated report using the user interface to track and manage the one or more devices configured in the one or more dynamic networks.



11. (Currently Amended) One or more non-transitory computer-readable storage mediums storing the one or more sequences of instructions, which when executed by one or more processors, further causes a method for tracking and managing one or more devices within one or more dynamic networks using a unique identifier using a device management system, said method comprising
obtaining (i) information associated with the one or more devices that are communicated with a first dynamic network from the one or more dynamic networks, (ii) a unique Internet Protocol (IP) address associated with the one or more dynamic networks;
generating a unique identification for each device that is communicated with the first dynamic network from one or more dynamic networks using a certificate that corresponds to each device;
identifying a switching in the IP address of a device within the at least one dynamic network of by analyzing a configuration of the unique ID of each device with at least one of an IP address of the one or more dynamic networks;
	generating a report for actions performed on one or more devices at a periodical interval by analyzing the switching in the IP address of the one or more devices within the one or more dynamic networks; and


12. (Original) The one or more non-transitory computer-readable storage mediums storing the one or more sequences of instructions of claim 11, wherein the method comprises enabling the admin or the user, using the user interface, to generate the unique ID of the device based on the certificate of the device and the IP address of the dynamic network that the device connects with. 

13. (Original) The one or more non-transitory computer-readable storage mediums storing the one or more sequences of instructions of claim 11, wherein the method comprises automatically generating a workflow to update security policies based on a new IP address of the one or more devices when the unique ID of the one or more devices is switched within the one or more dynamic networks.

14. (Original) The one or more non-transitory computer-readable storage mediums storing the one or more sequences of instructions of claim 11, wherein the method comprises mapping the actions of each device to generate the report and enabling the admin or user to access the generated report using the user interface to track and manage the one or more devices configured in the one or more dynamic networks.
Reasons for Allowance
	After a thorough search, and in view of the Examiner’s Amendment, claims 1-14 
	The following is the Examiner’s Statement of Reasons for Allowance:
	The prior art of record Cheng (Pub. No. US 2016/0323239 A1) teaches tracking IP trajectories for electronic devices by correlating the IP addresses to unique user identifiers. Cheng Fig. 3 & ¶ [0061].
	The prior art of record Natoli (Pub. No. US 2009/0080408 A1) teaches that a “router or appliance can have a unique physical identifier (e.g., TCP /IP address) and/or a unique logical identifier (e.g. a unique 128 bit character code, or other code of smaller or greater size), and the network identifier the information item can include an identifier of the Headwater concatenated or otherwise combined with a count or other generated value generated by the Headwater appliance so that different Headwater appliances can independently generate unique network identifiers…” Natoli ¶ [0040].
	The prior art of record does not teach all the limitations of the independent claims here, as modified by the Examiner’s Amendment, and as supported by Applicant’s Specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
02/27/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/1/2021